 1   ROBERT L. FORKNER (CSB# 166097)
     Law Offices of Robert L. Forkner
 2   722 Thirteenth Street
 3
     Modesto, CA 95354
     Telephone: (209)544-0200
 4   Fax:       (209)544-1860
 5   Attorney for Defendant,
     LAIMIRO BOBADILLA
 6

 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                     ) CR. No. 1:18-CR-00156-DAD-BAM
                                                   )
11                                                 ) STIPULATION AND ORDER FOR
                               Plaintiff,          ) CONTINUANCE OF CHANGE OF PLEA
12                                                 ) HEARING
     vs.                                           )
13                                                 )
     LAIMIRO BOBADILLA,                            )
14                                                 )
                                                   )
15                           Defendant.            )
                                                   )
16                                                 )
                                                   )
17

18

19
            Defendant, LAIMIRO BOBADILLA, through his attorney ROBERT L. FORKNER,
20

21   together with the United States of America through its undersigned counsel, VINCENZA

22   RABENN, Assistant United States Attorney, hereby stipulate and request the following:
23
            1.     That the Court continue the change of plea hearing in the above-captioned case
24
     from July 15, 2019, to October 7, 2019 at 10:00 a.m.
25
            2.     The government has recently provided discovery associated with this case that
26

27   includes recorded statements given by Mr. Bobadilla that my office previously did not have..

28




                                                   - 1 -
            3.      A continuance is requested to allow defense counsel time to review the newly
 1

 2   disclosed discovery with his client, to discuss potential resolutions and file any motions before

 3   the currently scheduled date. The government has been notified and have no objections.
 4
            For these reasons, the parties stipulate and request that the Court exclude time which the
 5
     trial must commence under the Speedy Trial Act from July 15, 2019 through October 7, 2019 for
 6

 7
     defense preparation under 18 U.S.C. § 3161 (h) (8) (B) (ii) and (iv).

 8
     IT IS SO STIPULATED.
 9

10
     Dated: July 8, 2019                                    /s/ Robert L. Forkner
11                                                          ROBERT L. FORKNER
                                                            Attorney for Defendant
12
                                                            LAIMIRO BOBADILLA
13
     Dated: July 8, 2019                                    McGREGOR W. SCOTT
14                                                          United States Attorney
15
                                                            by: /s/ Vincenza Rabenn
16                                                          Vincenza Rabenn
                                                            Assistant U.S. Attorney
17

18
                                                  ORDER
19
            The change of plea hearing currently set for July 15, 2019 be continued to October 7,
20
     2019 at 10:00 a.m. Time is excluded pursuant to 18 U.S.C. §§ 3161 (h)(7)(A) and 3161
21
     (h)(7)(B)(1) through October 7, 2019.
22
     IT IS SO ORDERED.
23

24      Dated:     July 11, 2019
                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28




                                                    - 2 -
